VENTERS, J.,
concurring in result only:
I concur in result only with the Majority opinion. I agree with Justice Noble’s dissent that KRE 404(b) was violated by introduction of evidence of crimes other than the singular offenses charged, that the testimony about the victim’s behavior violated, at least marginally, our long-standing prohibition against evidence based upon child’s sexual abuse accommodation syndrome, and that defense counsel’s opening statement did not open the door so as to justify the subsequent bolstering of the witness’s testimony. Nevertheless, I do not join Justice Noble’s dissent because none of the errors were preserved for appellate review and I cannot conclude that even the accumulation of those errors amounted to palpable error.